— Writ of habeas corpus in the nature of an application for the release of Kareem Davis pursuant to CPL 30.30 (2) (a) upon Queens County indictment No. 2049/12.
Adjudged that the writ is dismissed, without costs or disbursements.
The People are chargeable with less than 90 days of delay in bringing Kareem Davis to trial on Queens County indictment No. 2049/12 (see CPL 30.30 [2] [a]; People v Robinson, 47 AD3d 847 [2008]; cf. People v Wearen, 98 AD3d 535 [2012]; People v Rahim, 91 AD3d 970 [2012]). Accordingly, Kareem Davis is not entitled to release pursuant to CPL 30.30 (2) (a), and the writ of habeas corpus must be dismissed. Balkin, J.E, Lott, Austin and Miller, JJ., concur.